Citation Nr: 0511340	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to a compensable evaluation for scars of the 
right knee.

6.  Entitlement to a compensable evaluation for scars of the 
left knee.

7.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right knee.

8.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left knee.

7.  Entitlement to a compensable evaluation for scars of the 
right shoulder.

8.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right shoulder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a videoconference hearing held 
before the undersigned acting Veterans Law Judge in October 
2004.  A transcript of that hearing has been associated with 
the claims file. 

At his hearing, the veteran raised the issue of entitlement 
to service connection for vision problems, to include 
glaucoma.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate action. 

This decision will only address the issues of entitlement to 
service connection for a low back disability and residuals of 
a head injury.  All remaining issues are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No medical evidence shows that the veteran suffers from 
residuals of head trauma.

3.  No medical evidence shows that the veteran's low back 
disability was incurred in service, or within one year of 
service.


CONCLUSIONS OF LAW

1.  A disability resulting from residuals of a head injury 
was not incurred in or aggravated during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A low back disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disability and for residuals of head trauma.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
issued in June 2003, a statement of the case (SOC) issued in 
October 2003, as well as letters issued by the RO dated in 
May 2002, June 2002, and August 2002.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO notified the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claims.  The Board notes that 
these letters were provided prior to the initial RO 
adjudication of his claims in June 2003, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran was also 
afforded a VA compensation examination in May 2003.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from a low back disability 
as a result of a jeep accident while on active duty in 
Germany.  He also claims that he sustained a shrapnel wound 
injury to the top of his head.  He is therefore seeking 
service connection for a low back disability and for 
residuals of a head injury.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Under that statute, in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

B.  Low Back Disability

The veteran testified at his October 2004 hearing that he 
injured his lower back in service as a result from a motor 
vehicle accident in which his jeep flipped over.   

The veteran's service medical records show that he was seen 
in April 1971 after injuring his right lateral side.  The 
assessment was trauma of the right anterior iliac crest 
region.  Another April 1971 notation reveals that the veteran 
reported a jeep accident three years before.  He also 
reported a neck injury and headaches.  However, none of the 
veteran's service medical records make any reference to a 
chronic back disability.

Medical records from the Mississippi Department of 
Corrections show that the veteran was seen for pain in his 
lumbar spine in 1988.  In this regard, a treatment record 
dated in October 1988 noted the veteran's complaints of 
lumbar pain.  X-rays taken in October 1988 revealed scattered 
metallic bullet fragments overlying the left cervical soft 
tissue and right clavicle, with no reference to the 
lumbosacral spine.  When seen in August 1991, the veteran 
reported a 15 year history of lumbar pain.  

The veteran was afforded a VA compensation examination in May 
2003.  X-rays taken at that time revealed L5-S1 disc 
degeneration.  Following a physical examination and a review 
of the claims file, the examiner concluded with a diagnosis 
of mild disc degeneration of the low back.  The examiner then 
opined that it was less likely than not that the veteran's 
low back disability was related to service, as there was no 
evidence of a low back injury during service.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disability.  The veteran's service medical records made no 
reference to a chronic low back disability, nor was arthritis 
shown during the one year presumptive period after service.  
Indeed, the record shows that the veteran first reported low 
back pain in 1988, approximately 17 years after his 
separation from active duty.  

Moreover, a VA examiner also reviewed the claims file and 
examined the veteran before determining that it was less 
likely than not that the veteran's low back disability was 
related to service, as there was no evidence of a low back 
injury during service.  The Board places significant 
probative value on the examiner's opinion, as it was based on 
a review of the record and has not been contradicted by any 
medical evidence.  The Court has held that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Thus, the medical evidence clearly 
establishes that there is no relationship between the 
veteran's current low back disability and his period of 
military service. 

Indeed, the only evidence of a relationship between the 
veteran's current low back disability and his period of 
military service is the veteran's own lay statements, 
including testimony present at his October 2004 hearing.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of an orthopedic disability, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
38 U.S.C.A  § 5107(b); 38 C.F.R.  § 3.102, and the appeal is 
denied.  

C.  Residuals of a Head Injury

The veteran claims that he injured his head during a rocket 
attack in service and that he currently suffers from a 
residual disability as a result of that attack.  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 

None of the veteran's service medical records make any 
reference to a head injury.  More importantly, the record 
contains no medical evidence of a current disability 
involving residuals of a head injury.  In this regard, the VA 
examiner in May 2004 found no head scar, detectable trauma, 
or other disability of the head.  Thus, no diagnosis 
pertaining to residuals of a head injury was provided.  

Therefore, in the absence of a current disability involving 
residuals of head trauma, the veteran's claim must be denied.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
see also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Despite the veteran's statements 
that he currently suffers from residuals of head trauma, his 
statements alone are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.

Since the veteran claims that he sustained head injuries 
during combat, the Board has considered the provisions under 
38 U.S.C.A. § 1154(b), which provides a relaxed evidentiary 
standard of proof to determine service connection for 
injuries alleged to have been incurred in combat.  See also 
Collette v. Brown, 82 F.3d 389 (1996).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either a current 
disability or nexus to service, both of which generally 
require competent medical evidence as discussed above.  See 
also 38 C.F.R. § 3.304(d). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

The veteran is seeking service connection for headaches and a 
neck disability.  He is also seeking compensable ratings for 
his service-connected residuals of shell fragment wounds 
involving the right knee, left knee, and right shoulder, as 
well as scars of the right knee, left knee, and right 
shoulder.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate these claims. 

A.  Scars

The Board notes that the regulations pertaining to rating 
scars were revised effective August 30, 2002.  (See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  Since the veteran's claim 
was filed prior to August 2002, VA must therefore consider 
the degree of disability, if any, resulting from the scars of 
the knees and right shoulder under applicable diagnostic 
codes under the old and the new rating criteria.  The Court 
has held that in cases concerning the rating of disorders, 
clinical findings must be related specifically to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Here, the existing medical evidence is not adequate 
to rate the veteran's claim for higher ratings for scars, as 
not all of the diagnostic findings are of record.  Thus, an 
additional examination is required before the Board can 
adjudicate the veteran's claims pertaining to scars. 

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  NOTE 
(2): A deep scar is one associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage. 

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

Following completion of the development requested in this 
remand, the RO should consider the proper ratings to be 
assigned to the veteran's scars of the knees and right 
shoulder under both the old and new rating criteria. 

B.  Residuals of Shell Fragment Wounds

In this case, the veteran has asserted that the May 2003 VA 
examination was inadequate to properly evaluate his claims.  
The Board agrees.  It is unclear from the record which muscle 
group or groups were involved in the fragment wounds of the 
right shoulder and knees.  In other words, the existing 
clinical findings are not adequate to rate the veteran's 
residuals of fragment wounds under all of the applicable 
rating criteria.  Massey, supra.  Accordingly, the veteran 
should be afforded a VA examination which will provide 
complete clinical findings relative to the veteran's knees 
and right shoulder, to include identifying all muscle groups 
that were affected by the fragment wounds.

C.  Neck Disability and Headaches

An October 1988 private medical X-ray report showed scattered 
metallic bullet fragments overlying the left cervical area.  
Therefore, the Board finds that X-rays should be taken of the 
neck area to help determine whether metallic fragments of the 
neck, if any, are related to the insevice fragment wounds.  

With regard to the service connection claim for headaches, VA 
is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  A 
review of the record shows that the May 2003 VA examination 
is inadequate, as the examiner indicated that headaches were 
not documented in service, and that there was no evidence of 
any trauma to the head.  An April 1971 service medical 
record, however, shows that the veteran had been in a jeep 
accident and that he reported injuries and headaches.  The 
veteran also reported a history of frequent or severe 
headaches when examined in March 1971, just a few months 
prior to his separation from active duty.  

Accordingly, the veteran should be afforded a VA examination 
which should include an opinion, based on the complete 
medical evidence, as to whether the veteran currently suffers 
from a disability involving headaches that was incurred in 
service.  

Finally, the record suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  At his hearing, the veteran testified that he 
was treated for headaches immediately after service at the 
Cook County Hospital.  Since records from that facility are 
not in the claims file, the RO should attempt to obtain them.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2004); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.)

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and request that the veteran provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record, to include all current VA 
treatment records from the Westside 
Chicago VA Medical Center, as well as 
all records from the Cook County 
Hospital dating back to 1971.  The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination by a physician who has the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician for 
review prior to the examination, and all 
necessary diagnostic testing should be 
conducted, to include X-rays of the neck.  

The physician must address the veteran's 
scar of the knees and right shoulder with 
consideration of both the old and the new 
rating criteria (the examiner should 
utilize the list of rating criteria 
provided in the body of the remand 
above).  

With regard to the residuals of fragment 
wounds of the knees and right shoulder, 
the physician should identify each muscle 
group that was injured as a result of the 
inservice fragment wounds, and then 
provide complete information as to the 
type of injury, history and complaints, 
and objective findings for each injured 
muscle group in compliance with the 
criteria in 38 C.F.R. § 4.56.  

In addition, based on the current 
examination and the entire medical 
record, the physician should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that metallic fragments of the 
neck, if any, are related to service, and 
whether it is at least as likely as not 
that the veteran currently suffers from 
headaches that are related to service.  
All factors upon which all medical 
opinions are based must be set forth for 
the record.

3.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


